Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-14-00009-CV

                                      DAVE & BUSTER’S INC.,
                                            Appellant

                                                    v.

                                           Sammy SHALABI,
                                               Appellee

                      From the County Court at Law No. 5, Bexar County, Texas
                                      Trial Court No. 388436
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: January 29, 2014

DISMISSED

           In this appeal, the parties filed a joint motion to dismiss this appeal with prejudice. Their

motion states they have resolved the underlying case to their satisfaction. They move this court to

dismiss this appeal with each party to bear its own attorney’s fees and costs of court.

           The parties’ joint motion is granted; this appeal is dismissed. See TEX. R. APP. P.

42.1(a)(2), 43.2(f); Caballero v. Heart of Texas Pizza, L.L.C., 70 S.W.3d 180, 181 (Tex. 2001)

(per curiam).

                                                     PER CURIAM